WaltoN, J.
It is now well settled that jurors must decide eases upon such evidence as is produced before them by the parties to the litigation, and that they cannot go in search of evidence privately, or act upon evidence thus obtained. Heffron v. Gallupe, 55 Maine, 563. Bowler v. Washington, 62 Maine, 302.
The court is of opinion that the conduct of Mr. Hacker, one of the jurors who tried this cause, was such, in this particular, as entitles the defendant to a new trial.

Motion sustained. JVew trial granted.

Appleton, C. J., Barrows, Virgin and Peters, JJ., concurred.